Citation Nr: 0516330	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 until May 1962.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and the VCAA applies 
in the instant case.  While it appears that the RO did not 
provide formal VCAA notice to the appellant prior to the 
December 2001 rating decision, it subsequently cured this 
defect by including all the necessary elements of VCAA notice 
in the May 2003 statement of the case and a February 2005 
letter.    

Service medical records reveal that the veteran sprained his 
right ankle in September 1960 and suffered pain and marked 
swelling of the lateral malleolus.  He was hospitalized for 
eight days and was treated with bed rest and physical 
therapy.  In March 1961, the veteran suffered another right 
ankle sprain and was given a walking cast.  He suffered yet 
another right ankle sprain in August 1961 and was put on 
crutches for one week.  

A June 2003 private medical report from Dr. C shows an 
assessment of chronic right ankle pain.  A January 2003 
private medical report from a physician's assistant shows 1+ 
effusion in the right ankle that appeared to be chronic.  
There was also tenderness just posterior to the lateral 
malleolus and restriction of range of motion and dorsiflexion 
and plantar flexion to a moderate degree.  The veteran walked 
with an antalgic gait.  X-ray of the ankle showed small 
calcific changes of both the medial and lateral malleolus.  
The ankle was placed in a lacer for 10 days full time and the 
veteran was instructed to ice the ankle 3 to 4 times a day 
and take Advil 3 times a day as an anti-inflammatory.  

Private medical records from Dr. P from October 2000 to March 
2001 show chronic mild right ankle swelling secondary to an 
old injury.  

The veteran has not been examined by VA to determine the 
etiology of his current right ankle disorder.  Under 38 
C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See Id.

Here, the record contains some competent evidence of current 
disability and an injury in service.  As current right ankle 
disability is attributed to an old injury, the evidence also 
raises at least a possibility that the veteran's chronic 
right ankle swelling could relate to his injuries in service.  
Consequently, a VA examination is necessary.  Accordingly, 
this case is remanded for the following:

1.  The RO should ask the veteran to 
identify any medical providers who 
provided treatment for his right ankle 
condition from January 2003 to the 
present.  The RO should obtain copies of 
the treatment records from all sources 
identified.   

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the likely 
etiology of his current right ankle 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine the diagnosis 
for the veteran's right ankle disability, 
and opine whether it is at least as 
likely as not that such disability is 
related to the veteran's service, and 
specifically to the ankle injuries 
therein.  The examiner should explain the 
rationale for the opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.   
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




